—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), entered June 26, 2000, which granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent upon the plaintiff to come forward with admissible evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). We agree with the Supreme Court that the plaintiff failed to do so (see, Valencia v Siu-Ke Lui, 239 AD2d 339; see also, Paulino v Xiaoyu Dai, 279 AD2d 619; Grossman v Wright, 268 AD2d 79; Williams v Hughes, 256 AD2d 461; Marotta v Mastroianni, 273 AD2d 206). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.